DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 10/27/2020.
3.    	Status of the claims:
•    No claims have been amended.
•    Claims 1-24, 29-30 were previously canceled.
•    Claims 25-28, 31-36 are currently pending and have been examined.

Response to remarks/arguments
4.    	Applicant’s remarks/arguments filed on 10/27/2020 with respect to the rejection of claims 25-28, 31-36 have been fully considered but are not persuasive.
5.    	On pages 1-3 of Applicant’s remarks dated 10/27/2020, Applicant respectfully submits that the Patent Office has not yet shown that Kim is prior art against the instant application, and thus has not presented a prima facie case of anticipation of the claims. The instant application has an effective filing date of January 31, 2014. Kim was filed on 
•    Korean Patent Application No. 10-2013-0085019 filed on Jul. 18, 2013
•    Korean Patent Application No. 10-2014-0055700 filed on May 9, 2014, and
•    Korean Patent Application No. 10-2014-0089542 filed on Jul. 16, 2014 
6.    	In response to applicant’s remarks, the examiner respectfully disagrees. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: There is a lack of support in the us-provisional-application (US 61934535) dated 2014/01/31 for the limitation “performing the RRM measurement according to the first RS and according to the configuration parameters”. The current rejection is relied on Kim et al. filing date of July 16, 2014 which is before the effective filing date of the instant application which is June 18, 2018. Therefore, the priority date of January 31, 2014 of us-provisional-application (US 61934535) cannot be given when examining the applicant’s claim invention.
The current rejection is maintained.
Please see the rejection below.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 25-28, 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20150023191 A1).

Regarding claim 25, Kim discloses a method for communicating by a user equipment (UE) in a wireless network, the method comprising: receiving at least one configuration parameter from a network controller (Kim, para 24: receiving, from the serving cell (as network controller), at least one of configuration information of the synchronization signal and the measurement signal), the configuration parameter comprising information related to a first reference signal (RS) from a network component for a radio resource management (RRM) measurement associated with the network component according to the first RS (Kim, para. 12, 213: receiving a discovery signal from at least one cell (e.g. network component) and measuring the discovery signal, and reporting a measurement result of the discovery signal to a serving cell), wherein the information related to the first RS includes at least one of a discovery reference signal (DRS) index (drslndex), a physical cell ID (physCellld), a virtual cell id (VCID), a cell bias offset (celllndividualOffset), and a DRS configuration ) (Kim, para. 25, 62: the cell discovery performed by a terminal may include a procedure of estimating parameters for the terminal to identify cell identification information and a procedure of measurement for estimating quality of a radio link between the cell and the terminal. Here, the cell identification information, for example, may include a physical cell identity (PCI), a virtual cell identity. Kim further discloses a maximum number of measurements such as (e.g. the configuration information of the synchronization signal may include at least one of information on a transmission cycle and offset of the synchronization signal, a frequency position of the synchronization signal, and sequence generation information of the synchronization signal, and the configuration information of the measurement signal may include at least one identification information of the measurement signal, information on a transmission cycle and offset of the measurement signal, a frequency position of the measurement signal, sequence generation information of the measurement signal, and information on transmission power of the measurement signal)); and performing the RRM measurement according to the first RS and according to the configuration parameters (Kim, para. 93, 94, 213: a terminal performs radio resource measurement (RRM) on the discovery signal transmitted by the serving cell, reports the measurement result to the serving cell. Then, the serving cell performs its cell state change according to the RRM result received from the terminal).

Regarding claim 26, Kim discloses the method of claim 25, wherein the first RS includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a cell-specific reference signals (CRS) corresponding to the physCellld (Kim, para. 27: the discovery signal is configured with a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS), and a Channel State Information-Reference Signal (CSI-RS) and/or a Cell Specific Reference Signal (CRS)).

Regarding claim 27, Kim discloses the method of claim 25, wherein the first RS includes a channel state information (CSI) reference signal corresponding to the VCID and the drsResourceCfg in frequency/time domains (Kim, para. 62, 210: A cell may transmit measurement signals based on configured parameters in the association information. For example, Channel State Information Reference Signal (CSI-RS) may be used for the measurement signals. The terminal may perform measurements on the measurement signals based on the configured parameters in the association information).

Regarding claim 28, Kim discloses the method of claim 27, wherein the first RS further includes a PSS/SSS/CRS corresponding to an indicated physical cell identity, and wherein the CSI reference signal and the PSS/SSS/CRS are quasi co-located with respect to average delay and Doppler shift (Kim, para. 27, 120: when the synchronization signal is configured with a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) and the measurement signal is configured with a Channel State Information-Reference Signal (CSI-RS) and/or a Cell Specific Reference Signal (CRS)).

Regarding claim 31, Kim discloses a method in a network controller for communicating in a wireless network, the method comprising:
determining at least one configuration parameter for a user equipment (UE) (Kim, para. 12: receiving a discovery signal from at least one cell (e.g. network component) and measuring the discovery signal, and reporting a measurement result of the discovery signal to a serving cell), the configuration parameter comprising information related to a first reference signal (RS) from a network component for a radio resource management (RRM) measurement associated with the network component according to the first RS (Kim, para. 12, 213: receiving a discovery signal from at least one cell (e.g. network component) and measuring the discovery signal, and reporting a measurement result of the discovery signal to a serving cell), wherein the information related to the first RS includes at least one of a discovery reference signal (DRS) index (drslndex), a physical cell ID(physCellId), a virtual cell id (VCID), a cell bias offset (cellIndividual Offset), and a DRS configuration (drsResourceCfg) in frequency/time domains, wherein the drslndex is upper bounded by a maximum number of DRS-based measurements(maxDrsMeas) (Kim, para. 25, 62: the cell discovery performed by a terminal may include a procedure of estimating parameters for the terminal to identify cell identification information and a procedure of measurement for estimating quality of a radio link between the cell and the terminal. Here, the cell identification information, for example, may include a physical cell identity (PCI), a virtual cell identity. Kim further discloses a maximum number of measurements such as (e.g. the configuration information of the synchronization signal may include at least one of information on a transmission cycle and offset of the synchronization signal, a frequency position of the synchronization signal, and sequence generation information of the synchronization signal, and the configuration information of the measurement signal may include at least one identification information of the measurement signal, information on a transmission cycle and offset of the measurement signal, a frequency position of the measurement signal, sequence generation information of the measurement signal, and information on transmission power of the measurement signal)); sending, by the network controller, the at least one configuration parameter to the UE (Kim, para. 24, 93: receiving, from the serving cell (e.g. network controller), at least one of configuration information of the synchronization signal and the measurement signal. Moreover, paragraph 93 further discloses a terminal performs radio resource measurement (RRM) on the discovery signal transmitted by the serving cell (e.g. network controller), reports the measurement result to the serving cell (i.e. the terminal receives, from the network controller (e.g. serving cell), the discovery signal)), and receiving, at the network controller from the UE, at least a report of the RRM measurement according to the first RS and according to the at least one configuration parameter (Kim, abstract, Fig. 4B, para. 131: the terminal 430 may acquire time synchronization by receiving synchronization signal based on the association information. Also, the terminal 430 may identify a measurement signal associated with the synchronization signal based on the association information, perform measurements on the identified measurement signal (S404), and report the measurement results to the serving cell 410 (e.g. network controller) (S405)).

Regarding claim 32, Kim discloses a wireless device for communicating in a wireless network, the wireless device comprising: a receiver configured to receive at least one configuration parameter from a network controller (Kim, para 24: receiving, from the serving cell (as network controller), at least one of configuration information of the synchronization signal and the measurement signal), the configuration parameter comprising information related to a first reference signal (RS) from a network component for a radio resource management (RRM) measurement associated with the network component according to the first RS (Kim, para. 12, 213: receiving a discovery signal from at least one cell (e.g. network component) and measuring the discovery signal, and reporting a measurement result of the discovery signal to a serving cell), wherein the information related to the first RS includes at least one of a discovery reference signal (DRS) index (drslndex), a physical cell ID (physCellld), a virtual cell id (VCID), a cell bias offset (celllndividualOffset), and a DRS configuration (drsResourceCfg) in frequency/time domains, wherein the drslndex is upper bounded by a maximum number of DRS-based measurements (maxDrsMeas) (Kim, para. 25, 62: the cell discovery performed by a terminal may include a procedure of estimating parameters for the terminal to identify cell identification information and a procedure of measurement for estimating quality of a radio link between the cell and the terminal. Here, the cell identification information, for example, may include a physical cell identity (PCI), a virtual cell identity. Kim further discloses a maximum number of measurements such as (e.g. the configuration information of the synchronization signal may include at least one of information on a transmission cycle and offset of the synchronization signal, a frequency position of the synchronization signal, and sequence generation information of the synchronization signal, and the configuration information of the measurement signal may include at least one identification information of the measurement signal, information on a transmission cycle and offset of the measurement signal, a frequency position of the measurement signal, sequence generation information of the measurement signal, and information on transmission power of the measurement signal)); and a processor and memory coupled to the receiver, wherein the processor and memory are configured to perform the RRM measurement according to the first RS and according to the configuration parameters (Kim, para. 93, 94, 213: a terminal performs radio resource measurement (RRM) on the discovery signal transmitted by the serving cell, reports the measurement result to the serving cell. Then, the serving cell performs its cell state change according to the RRM result received from the terminal).

Regarding claim 33, Kim discloses the wireless device of claim 32, wherein the first RS includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a cell-specific reference signals (CRS) corresponding to the physCellld (Kim, para. 27: the discovery signal is configured with a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS), and a Channel State Information-Reference Signal (CSI-RS) and/or a Cell Specific Reference Signal (CRS)).

Regarding claim 34, T Kim discloses the wireless device of claim 32, wherein the first RS includes a channel state information (CSI) reference signal corresponding to the VCID and the drsResourceCfg in frequency/time domains (Kim, para. 62, 210: A cell may transmit measurement signals based on configured parameters in the association information. For example, Channel State Information Reference Signal (CSI-RS) may be used for the measurement signals. The terminal may perform measurements on the measurement signals based on the configured parameters in the association information).

Regarding claim 35, Kim discloses the wireless device of claim 34, wherein the first RS further includes a PSS/SSS/CRS corresponding to an indicated physical cell identity, and wherein the CSI reference signal and the PSS/SSS/CRS are quasi co-located with respect to average delay and Doppler shift (Kim, para. 27, 120: when the synchronization signal is configured with a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) and the measurement signal is configured with a Channel State Information-Reference Signal (CSI-RS) and/or a Cell Specific Reference Signal (CRS)).

Regarding claim 36, Kim discloses a wireless device for communicating in a wireless network, the wireless device comprising: a processor and memory configured to determine at least one configuration parameter for a user equipment (UE) (Kim, para. 12: receiving a discovery signal from at least one cell (e.g. network component) and measuring the discovery signal, and reporting a measurement result of the discovery signal to a serving cell), the configuration parameter comprising information related to a first reference signal (RS) from a network component for a radio resource management (RRM) measurement associated with the network component according to the first RS (Kim, para. 12, 213: receiving a discovery signal from at least one cell (e.g. network component) and measuring the discovery signal, and reporting a measurement result of the discovery signal to a serving cell), wherein the information related to the first RS includes at least one of a discovery reference signal (DRS) index (drslndex), a physical cell ID(physCellld), a virtual cell id (VCID), a cell bias offset (celllndividualOffset), and a DRS configuration (drsResourceCfg) in frequency/time domains, wherein the drslndex is upper bounded by a maximum number of DRS-based measurements(maxDrsMeas) (Kim, para. 25, 62: the cell discovery performed by a terminal may include a procedure of estimating parameters for the terminal to identify cell identification information and a procedure of measurement for estimating quality of a radio link between the cell and the terminal. Here, the cell identification information, for example, may include a physical cell identity (PCI), a virtual cell identity. Kim further discloses a maximum number of measurements such as (e.g. the configuration information of the synchronization signal may include at least one of information on a transmission cycle and offset of the synchronization signal, a frequency position of the synchronization signal, and sequence generation information of the synchronization signal, and the configuration information of the measurement signal may include at least one identification information of the measurement signal, information on a transmission cycle and offset of the measurement signal, a frequency position of the measurement signal, sequence generation information of the measurement signal, and information on transmission power of the measurement signal)); a transmitter coupled to the processor and memory, the transmitter configured to send the at least one configuration parameter to the UE (Kim, para. 24, 93: receiving, from the serving cell (e.g. network controller), at least one of configuration information of the synchronization signal and the measurement signal. Moreover, paragraph 93 further discloses a terminal performs radio resource measurement (RRM) on the discovery signal transmitted by the serving cell (e.g. network controller), reports the measurement result to the serving cell (i.e. the terminal receives, from the network controller (e.g. serving cell), the discovery signal)), and a receiver coupled to the processor and memory, the receiver configured to receive, from the UE, at least a report of the RRM measurement according to the first RS and according to the at least one configuration parameter (Kim, abstract, Fig. 4B, para. 131: the terminal 430 may acquire time synchronization by receiving synchronization signal based on the association information. Also, the terminal 430 may identify a measurement signal associated with the synchronization signal based on the association information, perform measurements on the identified measurement signal (S404), and report the measurement results to the serving cell 410 (e.g. network controller) (S405)).
 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                              11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466